Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Response to Arguments
Applicant’s arguments, see Remarks, page 5, filed January 7, 2021, with respect to claims 1 and 4-9 have been fully considered and are persuasive.  The rejection of claims 1 and 4-9 has been withdrawn. 


Allowable Subject Matter

Claims 1 and 4-9 are allowed.

The following is an examiner’s statement of reasons for allowance: 
            







       With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20170353611 to Koyama discloses an image reading apparatus comprising (paragraph 23-24; reader unit 101): 
        an imaging sensor for generating a white reference image of a white reference member and a document image of a document and a periphery of the document (paragraph 29, 33, 72; the original document and the white opposing member 119 are scanned by line sensor 127 to generate document image and white image); and
        a processor for (paragraph 37-38; CPU 201) detecting a first dirt substance from the white reference image (paragraph 42, 73, 74; dirt substance is detected on the image of the white reference image as the first dirt substance),
            correcting the document image to generate a correction image (paragraph 35, 40, 41; scanned document data is corrected via AD conversion and pixel sorting unit 301), and
            detecting a second dirt substance from the correction image (paragraph 42, 73-74; dirt substance is detected on the corrected document image of the original as the second dirt substance), wherein



using the data for shading correction to generate a correction image.

        US Patent Application Publication Pub. No. US 20080137107 to Futami discloses processor (paragraph 36; control unit 101) for generating data for shading correction based on the white reference image, and correcting the document image using the data for shading correction to generate a correction image (paragraph 41, 44, 49, 75-76, 90; white reference member 510 is scanned to generate shading data that is used to correct document image data scanned).


       With regards to independent claim 8, see above Statement on Reasons for Allowance for claim 1 since claim 8 discloses limitations similar to claim 1. 

       With regards to independent claim 9, see above Statement on Reasons for Allowance for claim 1 since claim 9 discloses limitations similar to claim 1. 







        In addition to the teachings of the claims 1 and 8-9 as a whole, the closest prior art of record failed to teach or suggest, 
         “wherein the processor detects the second dirt substance from pixels apart from one another by a first distance, in a first range outside a predetermined distance from a first position corresponding to a second position where the first dirt substance is detected in the white reference image in the correction image, and detects the second dirt substance from pixels apart from one another by a second distance that is shorter than the first distance, in a second range within the predetermined distance from the first position in the correction image”

          Therefore, claims 4-7 are allowable for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  










Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
<http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

01/14/2021